Exhibit 10.5

GOLD RESOURCE CORPORATION

2016 EQUITY INCENTIVE PLAN

NOTICE OF GRANT OF NON-QUALIFIED STOCK OPTIONS

 

This Non-Qualified Stock Option Agreement consists of this Notice of Grant of
Non-Qualified Stock Options (the “Grant Notice”) and the Non-Qualified Stock
Option Award Agreement immediately following. The Non-Qualified Stock Option
Agreement sets forth the specific terms and conditions governing Non-Qualified
Stock Option Awards under the Gold Resource Corporation 2016 Equity Incentive
Plan (the “Plan”).  All of the terms of the Plan are incorporated herein by
reference.

 

 

 

Name of Optionee:

 

Total No. of shares of Stock subject to the Option:

 

Grant Date:

 

Expiration Date:

 

Exercise Price:

 

Vesting Schedule:

[Thirty-three percent (33%) of the shares of Stock subject to the Option shall
vest and become exercisable on the first anniversary of the Grant Date, another
thirty-three percent (33%) of the shares of Stock subject to the Option shall
vest and become exercisable on the second anniversary of the Grant Date, and the
final thirty-four percent (34%) of the shares of Stock subject to the Option
shall vest and become exercisable on the third anniversary of the Grant Date.]

 

by executing this NON-QUALIFIED stock option AGREEMENT, optionee accepts
participation in the plan, acknowledges that he or she has read and understands
the provisions of this grant NOTICE and the plan, and agrees that this grant
NOTICE, the award agreement AND THE pLAN shall govern the terms and conditions
of thIS AWARD.

IN WITNESS WHEREOF, the Company and the Optionee have duly executed this
Non-Qualified Stock Option Agreement, and this Non-Qualified Stock Option
Agreement shall be effective as of the Grant Date set forth above.





--------------------------------------------------------------------------------

 



GOLD RESOURCE CORPORATION

 

 

By: ____________________________________

 

Print Name: _______________________

 

Its: ______________________________

OPTIONEE

 

 



Signature

 

 



Print Name



2

 

--------------------------------------------------------------------------------

 



NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

UNDER THE GOLD RESOURCE CORPORATION

2016 EQUITY INCENTIVE PLAN

This Non-Qualified Stock Option Award Agreement (this “Agreement”) is between
Gold Resource Corporation, a Colorado corporation (the “Company”) and the
individual (the “Optionee”) identified in the Notice of Grant of Non-Qualified
Stock Options (the “Grant Notice”), and is effective as of the date of grant
referenced in the Grant Notice (the “Grant Date”).  This Agreement supplements
the Grant Notice to which it is attached, and, together, with the Grant Notice,
constitutes the “Non-Qualified Stock Option Agreement” referenced in the Grant
Notice.

RECITALS

A. The Board of Directors of the Company (the “Board”) has adopted and the
shareholders have approved the Gold Resource Corporation 2016 Equity Incentive
Plan (the “Plan”) to promote the success an enhance the value of the Company by
linking the personal interests of the Plan’s participants to those of the
Company’s shareholders by providing such individuals with an incentive for
outstanding performance.

B. The Compensation Committee of the Board has approved the grant of
Non-Qualified Stock Options to Optionee pursuant to Section 6.1 of the Plan.

C. To the extent not specifically defined in this Agreement, all capitalized
terms used in this Agreement shall have the meaning set forth in the Plan.

D. In consideration of the mutual covenants and conditions hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Optionee agree as follows:

AGREEMENT

1. Grant of Option.  Subject to the terms of this Agreement and Section 6.1 of
the Plan, the Company grants to Optionee the right and option to purchase from
the Company all or any part of the aggregate number of shares of Stock specified
in the Grant Notice (“Option”).  The Option granted under this Agreement is not
intended to be an “Incentive Stock Option” under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).

2. Exercise Price.  The exercise price under this Agreement is the exercise
price per share of Stock specified in the Grant Notice, as determined by the
Committee, which shall not be less than the Fair Market Value of a share of
Stock on the Grant Date.

3. Vesting of Option.  The Option shall vest and become exercisable according to
the vesting schedule set forth in the Grant Notice.

4. Exercise of Option.  This Option may be exercised in whole or in part at any
time after it vests in accordance with Section 3 and before the Option expires
by delivery of a written

3

 

--------------------------------------------------------------------------------

 



notice of exercise (under Section 5 below) and payment of the exercise
price.  The exercise price may be paid in cash, or shares of Stock held for
longer than six months (through actual tender or by attestation), or such other
method permitted by the Committee (including broker-assisted “cashless exercise”
and “net-exercise” arrangements) and communicated to the Optionee before the
date the Optionee exercises the Option.

5. Method of Exercising Option.  Subject to the terms of this Agreement, the
Option may be exercised by timely delivery to the Company of written notice in
the form of Exhibit A attached hereto, which notice shall be effective on the
date received by the Company.  The notice shall state the Optionee’s election to
exercise the Option and the number of underlying shares in respect of which an
election to exercise has been made.  Such notice shall be signed by the
Optionee, or if the Option is exercised by a person or persons other than the
Optionee because of the Optionee’s death, such notice must be signed by such
other person or persons and shall be accompanied by proof acceptable to the
Committee of the legal right of such person or persons to exercise the Option.

6. Term of Option.  The Option granted under this Agreement expires, unless
sooner terminated, ten (10) years from the Grant Date, through and including the
normal close of business of the Company on the tenth (10th) anniversary of the
Grant Date (the “Expiration Date”).

7. Termination of Employment (or Service). 

(a) If the Optionee terminates employment (or service) for any reason other than
death, Disability, or Cause, the Option shall lapse on the earlier of: (i) the
Expiration Date; or (ii) ninety (90) days after the date the Optionee terminates
employment (or service). The Option may be exercised following the Optionee’s
termination of employment (or service) only if the Option was exercisable by
Optionee immediately prior to his or her termination of employment (or
service).  In no event shall the Option be exercisable after the Expiration
Date.

(b) If the Optionee terminates employment (or service) by reason of death or
Disability, the Option shall lapse on the earlier of: (i) the Expiration Date;
or (ii) twelve (12) months after the date the Optionee terminates employment (or
service) due to death or Disability. The Option may be exercised following the
death or Disability of Optionee only if the Option was exercisable by Optionee
immediately prior to his or her death or Disability.  In no event shall the
Option be exercisable after the Expiration Date.

(c) If the Optionee terminates employment (or service) for Cause, the Option
shall immediately terminate and lapse, which means that the Option shall not be
exercisable by the Optionee regardless of whether it is already vested.

8. Withholding.  As described in Article 15 of the Plan, the Company shall have
the right to deduct or withhold, or to require the Optionee to remit to the
Company, an amount necessary to satisfy any federal, state or local taxes
(including the Optionee’s FICA obligation) as are required by law to be withheld
with respect to the Options granted pursuant this Agreement.

9. Nontransferability of Options.  The Options granted by this Agreement shall
not be transferable by the Optionee or any other person claiming through the
Optionee, either

4

 

--------------------------------------------------------------------------------

 



voluntarily or involuntarily, except by will or the laws of descent and
distribution or as otherwise provided by the Committee pursuant to Section
6.1(f) and Article 13 of the Plan.

10. No Right to Continued Employment (or Service).  This Agreement shall not be
construed to confer upon the Optionee any right to continue employment (or
service) with the Company and shall not limit the right of the Company, in its
sole and absolute discretion, to terminate Optionee’s employment (or service) at
any time.

11. Administration.  This Agreement shall at all times be subject to the terms
and conditions of the Plan and the Plan shall in all respects be administered by
the Committee in accordance with the terms of and as provided in the Plan.  The
Committee shall have the sole and complete discretion with respect to all
matters reserved to it by the Plan and decisions of the Committee with respect
thereto and to this Agreement shall be final and binding upon the Optionee and
the Company.  In the event of any conflict between the terms and conditions of
this Agreement and the Plan, the provisions of the Plan shall control.

12. Adjustments.  The number of shares of Stock issued to Optionee pursuant to
this Agreement shall be adjusted by the Committee pursuant to Section 5.4 of the
Plan, in its discretion, in the event of a change in the Company’s capital
structure.

13. Securities Laws Compliance.  The Company shall not be required to deliver
any shares of Stock pursuant to the exercise of the Option if, in the opinion of
counsel for the Company, such issuance would violate the Securities Act of 1933,
as amended, the Securities Exchange Act of 1934, as amended, or any other
applicable federal or state securities laws or regulations.

14. No Shareholders Rights.  The Optionee will have no voting rights or any
other rights as a shareholder of the Company with respect to the Option until
the Company issues the stock certificates representing the shares of Stock
underlying the Option.

15. Copy of Plan.  By the execution of this Agreement, the Optionee acknowledges
receipt of a copy of the Plan.

16. Governing Law.  This Agreement shall be interpreted and administered under
the laws of the State of Colorado.

17. Amendment.  Except as otherwise provided in the Plan, this Agreement may be
amended only by a written agreement executed by the Company and the
Optionee.  The provisions of this Agreement may not be waived or modified unless
such waiver or modification is in writing and signed by a representative of the
Committee.

18. Clawback.  Pursuant to Section 13.7 of the Plan, every Award issued pursuant
to the Plan is subject to potential forfeiture or “clawback” to the fullest
extent called for by applicable federal or state law or any policy of the
Company.  By accepting this Award, Optionee agrees to be bound by, and comply
with, the terms of any such forfeiture or “clawback” provision imposed by
applicable federal or state law or prescribed by any policy of the Company.

MANY OF THE PROVISION OF THIS AWARD AGREEMENT ARE SUMMARIES OF SIMILAR PERTINENT
PROVISIONS OF THE PLAN.  TO THE EXTENT THAT THIS

5

 

--------------------------------------------------------------------------------

 



AGREEMENT IS SILENT ON AN ISSUE OR THERE IS A CONFLICT BETWEEN THE PLAN AND THIS
AGREEMENT, THE PLAN PROVISIONS SHALL CONTROL.





6

 

--------------------------------------------------------------------------------

 



EXHIBIT A

 

NOTICE AND AGREEMENT OF EXERCISE OF

NON-QUALIFIED STOCK OPTION AWARD UNDER THE

2016 EQUITY INCENTIVE PLAN



I hereby exercise my Gold Resource Corporation Stock Option granted pursuant to
that  Non-Qualified Stock Option Award Agreement dated July 6, 2016 (the
“Agreement”) as to _______________ shares of Gold Resource Corporation Common
Stock (the “Option Shares”).

Enclosed are the documents and payment specified in Paragraphs 4 and 8 of the
Agreement.

I understand that no Option Shares will be issued unless and until, in the
opinion of Gold Resource Corporation (the “Corporation”), any applicable
registration requirements of the Securities Act of 1933, as amended (the “Act”),
and any applicable listing requirements of any securities exchange on which
stock of the same class is then listed, and any other requirements of law or any
regulatory bodies having jurisdiction over such issuance and delivery, shall
have been fully complied with.  I hereby acknowledge, represent, warrant and
agree, to and with the Corporation as follows:

a.Unless the shares have been registered, the Option Shares I am purchasing are
being acquired for my own account for investment purposes only and with no view
to their resale or other distribution of any kind, and no other person (except,
if I am married, my spouse) will own any interest therein.

b.I will not sell or dispose of my Option Shares in violation of the Act or any
other applicable federal or state securities laws.

c.If and so long as I am subject to reporting requirements under Section 16(a)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), I
recognize that any sale by me or my immediate family of the Corporation’s Common
Stock within six months before the date of grant of my stock option may create
liability for me under Section 16(b) of the Exchange Act.

d.I have consulted with counsel regarding the application of Section 16(b) to
this exercise of my option.

e.I will consult with counsel before I make any sale of the Corporation’s Common
Stock, including the Option Shares.

f.I agree that the Company may, without liability for its good faith actions,
place legend restrictions upon my Option Shares and issue “stop transfer”
instructions requiring compliance with applicable securities laws and the terms
of the Agreement.



7

 

--------------------------------------------------------------------------------

 



 

The number of Option Shares specified above are to be issued in the following
registration:

 

________________

(Date)

 

 

____________________________________________________

(Print Full Name)(Signature)

 

 

______________________________________________________

(Optional—Spouse’s full name if (Address)

you wish joint registration)___________________________

 

___________________________

 



 

 

 

8

 

--------------------------------------------------------------------------------